Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32 are rejected under 35 U.S.C. 103 as being unpatentable over Maruoka (US 2017/0197470 A1) in view of Yukio (JP 63173703). 
Regarding claim 27, Maruoka discloses a pneumatic tire comprising a belt layer disposed in a tread portion and radially outside a carcass and composed of two or more belt plies including the narrowest belt play, the belt pies each composed of belt cords inclined with respect to the tire circumferential direction and extending continuously from one axial edge to the other axial edge of the belt ply, wherein that a center position (CL in figure 2) is an axial position on the tire equator. 
Maruoka discloses a cord angle θ of the shoulder region is larger than the center region [0027] with each of the shoulder and the center region has a range from 0-95° [0023 and 0025]. Additionally, Maruoka discloses the difference between the shoulder region and the center region is in a range from 3-7° (table 1 and 2). Therefore, if the shoulder region is 36° and the center region is 33°, the cord angle is 1.09. As for the average, table 1-2 shows the difference 
As for the cord densities, one ordinary skill in the art would recognize belt regions with a higher angle in the shoulder region typically have lower cord density in the shoulder region and a higher cord density in the center with the lower angle (Fig. 2 of Maruoka illustrates wider spacing between cords at shoulder relative to the center). Analogous art, Yukio, teaches the average cord angle of the shoulder region located on both sides of the average cord angle of the center portion region is set to be 1.20 to 1.60 times the average number of chords of the center portion and the average number of cords implanted in the shoulder region is 0.63 to 0.85 times as large as the average number of cords in the center region (pg.4 paragraph 1). This overlaps with applicants claimed range that the ratio of the average cord angle at the shoulder position to the average cord angle at the center position is between 1.00-1.30 and the ratio of the average cord count Nns at the shoulder position to the average cord count Nnc in the center position is 0.77 -1.00. MPEP 2144.05 states overlapping ranges are a prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the teachings of Yukio into the tire taught by Maruoka in order to suppress uneven wear and improve steering stability (pg.1 last paragraph). 
As for the claim limitation, the shoulder position is an axial position on each side of the tire equator at a distance of 15 mm inward in the axial direction from the axially outer end of the narrowest belt ply along the outer surface of the belt layer, Applicant’s claim limitation is not claiming a specific structural function and every belt region is inherently going to have a 
Regarding claim 28, although both Maruoka and Yukio are directed to a pneumatic tire, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of both Maruoka and Yukio in a motorcycle tire since KSR states known work in one field of endeavor may prompt variations of it for use in either the same field or  a different one based on design incentives or other market forces if the variation are predictable to one of ordinary skill in the art (MPEP 2141 III). In this case, it would have been obvious to one having ordinary skill in the art to use the teachings of Maruoka and Yukio in a motorcycle tire in order to suppress uneven wear and improve steering stability (pg.1 last paragraph).  Furthermore, one ordinary skill in the art would recognize it would have been obvious to have two or more belt plies include the narrowest belt ply and at least one belt ply wider than the narrowest belt ply given the limited number of options for the relationship between the belts: the two belts can be the same size or one belt is wider than the other. KSR states "A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007).
Regarding claims 29-31,
Yukio, teaches the average chord angle of the shoulder region located on both sides of the average chord angle of the center portion region is set to be 1.20 to 1.60 times the average number of chords of the center portion and the average number of cords implanted in the shoulder region is 0.63 to 0.85 times the average number of cords in the center region (pg.4 paragraph 1). 
Regarding claim 32, Yukio discloses the cord count gradually decreasing from the center to the shoulder (pg. 2 line 21). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 27-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 1-4 and 17-26 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARAH TAUFIQ/Examiner, Art Unit 1749                                                                                                                                                                                           
/ROBERT C DYE/Primary Examiner, Art Unit 1749